Case: 16-50201      Document: 00513726520         Page: 1    Date Filed: 10/20/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                    No. 16-50201                                   FILED
                                  Summary Calendar                          October 20, 2016
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JERRY LEWIS DEDRICK,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:02-CR-113-2


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Jerry Lewis Dedrick
has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011).         Dedrick filed a response but subsequently died.
Accordingly, his appeal is DISMISSED as moot, see United States v. Douglas,




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50201   Document: 00513726520   Page: 2   Date Filed: 10/20/2016


                              No. 16-50201

404 F. App’x 876, 876 (5th Cir. 2010), and counsel’s motion for leave to
withdraw is DENIED as unnecessary.




                                     2